DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Roche Diagnostics Operations, Inc. application filed with the Office on 23 July 2021.

Claims 1-17 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 23 July 2021, and 11 August 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.

Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim (MPEP §2111.01(IV)(A)).  In the instant application, explicit definitions are provided in the specification, particularly at p. 7, line 19 – p. 8, line 10; p. 9, line 5 – p. 10, line 28; p. 10, line 34 – p. 11, line 11; p. 12, lines 29 – 35; p. 13, line  25 – p. 14, line 10; p. 14, lines 20 – 30; p. 15, lines 4 – 5, 27 – 28, and 33 – 35; p. 16, lines 2-4; p. 18, lines 4 – 8; p. 20, lines 29 – 30; p. 26, lines 5 – 6; p. 27, lines 1 – 7, and  11 – 17; p. 28, lines 22 – 24; p. 29, lines 5 – 7, 14 – 16, 20 – 23, and 29 – 30; and, p. 30, lines 6 – 8, and 14 – 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11,125,712. Although the claims at issue are not identical, they are not patentably distinct from each other because all the recited limitations of instant claims 1 and 6 are recited by patented claim 1; all the recited limitations of instant claim 2 are recited by patented claim 2; all the recited limitations of instant claim 3 are recited by patented claim 3; all the recited limitations of instant claim 4 are recited by patented claim 4; all the recited limitations of instant claim 5 are recited by patented claim 5; all the recited limitations of instant claim 7 are recited by patented claim 6; all the recited limitations of instant claim 8 are recited by patented claim 7; all the recited limitations of instant claim 9 are recited by patented claim 8; all the recited limitations of instant claim 10 are recited by patented claim 9; all the recited limitations of instant claim 11 are recited by patented claim 10; all the recited limitations of instant claim 12 are recited by patented claim 11; all the recited limitations of instant claim 13 are recited by patented claim 12; and, all the recited limitations of instant claim 14 are recited by patented claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over a published International Patent Application to Carpenter, et al. (WO 2014/140173 A1; hereinafter, “Carpenter”) in view of a US Patent Application Publication to Burke, et al. (US 2004/0157338 A1; hereinafter, “Burke”).

Regarding claim 1, Carpenter discloses a method for determining the concentration of at least one analyte in a fluid (Abstract). The method comprises at least one signal generation step, a signal application step, a measurement step, an evaluation step and a determination step (p. 11, lines 13 – 25, and 31 –32; p. 14, lines 5 – 14; p. 16, lines 5 – 9; and p 21, lines 8-15).  The excitation signal may comprise an AC component having multiple AC signals applied simultaneously (p. 12, lines 9, 10) and a DC component. AC and DC current response information is collected from the excitation test sequence and glucose concentration is calculated using predetermined equations (p. 28, 29) incorporating AC current responses from impedance, admittance and phase angle (p. 22, lines 22-24).
Carpenter does not explicitly teach wherein the AC voltage and DC profile are superimposed to form the excitation signal.
However, Burke discloses a method of measuring an analyte in a biological fluid (Abstract), wherein is taught an excitation signal suitable for use in the disclosed system and method in which some of the AC and DC components are applied simultaneously ([0067]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have adapted the simultaneously applied AC and DC excitation signal, as taught by Burke, within the method as disclosed by Carpenter because it would allow simultaneous result from by types of voltage without allowing the sample to adversely effective to give an erroneous result due to non-simultaneous application of the AC and DC voltages.

Regarding claim 7, Carpenter teaches performing analyte concentration determinations that compensate for or exhibit decreased sensitivity to confounding variables (p. 21, lines 15 – 20).

Regarding claim 8, during the routine experimentation and optimization of the system, one of ordinary skill would vary the independent variables of the system.  Among the independent variable would be the AC voltage magnitude. (MPEP §2144.04(II)(A)).

Regarding claim 10, Carpenter teaches measurement methods that utilize amperometry (p. 6, lines 12-14).

Regarding claim 13, Burke teaches use of failsafe rations for the responses ([0165]-[0177]).

Regarding claim 14, Carpenter teaches fluidic sample in fluidic contact with reagents of a biosensor during measurement of an analyte (claim 1).

Regarding claim 15, as Carpenter and Burke teaches all the steps of the method recited in instant claim, this superposes all the elements to perform the described method steps, and thus Carpenter and Burke also teach all of claim 15. 

Regarding claims 16 and 17, see Carpenter, Figures 1 and 2. 

Allowable Subject Matter
Claims 2-6, 9, 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and successfully addressing the obviousness double patenting rejection of said claims.

Interview with the Examiner

If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
30 September 2022